Citation Nr: 0513472	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 18, 
2001, for the assignment of a total disability evaluation 
based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted entitlement to a TDIU and assigned an 
effective date of January 18, 2001.  In May 2003, the veteran 
filed a notice of disagreement with the effective date 
assigned to a TDIU, a statement of the case was issued in 
September 2003, and a substantive appeal was filed in October 
2003.



FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling effective August 
25, 1997, and rated 70 percent disabling effective January 
18, 2001.

2.  The veteran's claim for increased compensation based on 
individual unemployability was received on January 18, 2001.

3.  An informal claim for a TDIU was received on May 5, 1999.

4.  From the evidence, it is factually ascertainable that the 
veteran was unable to secure or follow a substantially 
gainful occupation due to service-connected disability, as of 
May 5, 1999.



CONCLUSION OF LAW

The criteria for an effective date of May 5, 1999, but not 
earlier, for a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on the underlying issue 
of entitlement to an increased disability rating for PTSD, in 
letters dated in July 2001 and April 2002.  A claim for a 
TDIU, is in essence, a claim for an increased rating.  Norris 
v. West, 12 Vet. App. 413, 420 (1999).  Accordingly, the 
requirements the Court set out in Pelegrini as to this issue 
have been satisfied.  See VAOPGPREC 8-2003.

VA has fulfilled its duty to notify the veteran in this case.  
In the July 2001 and April 2002 letters, as well as the 
September 2003 statement of the case, the RO informed the 
veteran of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate his claim for an increased disability rating, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
these documents, VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA outpatient records 
are on file and the veteran was afforded VA examinations in 
May 1999 and October 2002.  The RO has generally advised the 
appellant to submit any evidence in support of her claim 
which she had in her possession, and that they would assist 
her in obtaining any evidence she was not able to obtain on 
her own.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The veteran has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Factual Background

In August 1997, the veteran filed a claim of service 
connection for PTSD and entitlement to nonservice-connected 
pension.  An October 1997 rating decision established 
entitlement to nonservice-connected pension, due to the 
veteran's nonservice-connected bilateral hip disabilities.  
That same rating decision denied entitlement to service 
connection for PTSD.  Upon submission of additional evidence, 
in June 1998 service connection for PTSD was established and 
a 10 percent rating was assigned effective August 25, 1997.  
The veteran filed a notice of disagreement with the 
disability rating assigned, and a July 1998 rating decision 
increased the disability rating to 50 percent effective 
August 25, 1997.  On appeal, in a February 1999 decision, the 
Board denied entitlement to an increased disability rating 
for PTSD.

Prior to the issuance of the February 1999 Board decision, in 
December 1998, the veteran filed an increased rating claim 
for PTSD due to unemployability.  In February 1999, the 
veteran submitted a statement claiming unemployability due to 
his bilateral hip disorder and PTSD.  In a February 1999 
rating decision, entitlement to a TDIU was denied, and the 
veteran was notified of this adverse decision in March 1999.  

In March 1999, the veteran filed a claim for an increased 
disability rating for PTSD.  The veteran was afforded a VA 
examination on May 5, 1999.  The examiner opined that the 
veteran's PTSD was moderate in intensity, while his 
personality disorder seemed more severe.  The veteran 
demonstrated impaired social relationships, occupational 
functioning, judgment, mood, and activity level.  The 
examiner noted that the veteran was unemployed and his 
physical problems could exacerbate other stressors.  The 
prognosis was poor with the veteran seemingly unemployable 
due to his mood disturbance, difficulty tolerating others, 
and lack of responsibility.  The examiner diagnosed PTSD, 
alcohol dependence, and personality disorder.  In a July 1999 
rating decision, the RO denied entitlement to an increased 
disability rating for PTSD.

In January 2001, the veteran filed a VA Form 21-8940, 
claiming increased compensation based on unemployability.  He 
contended that the year 1991 was when he was last employed on 
a full time basis, and that same year he became too disabled 
to work.  In May 2001, the veteran, again, claimed an 
increased disability rating for PTSD due to unemployability.  
In December 2001, the RO denied entitlement to a TDIU.  In a 
January 2003 rating decision, the RO, again, denied 
entitlement to a TDIU, and also denied entitlement to an 
increased disability rating for PTSD.  In an April 2003 
rating decision, the RO granted an increased disability 
rating of 70 percent for PTSD effective January 18, 2001, and 
granted entitlement to a TDIU effective January 18, 2001.  
The RO awarded a TDIU on the basis that the assignment of a 
70 percent disability rating for PTSD qualified the veteran 
for entitlement pursuant to 38 C.F.R. § 4.16(a), which 
provides that individual unemployability may be granted where 
there is one disability evaluated as 60 percent disabling.  
The effective date assigned to both the 70 percent disability 
rating and a TDIU was based on receipt of the veteran's VA 
Form 21-8940 on January 18, 2001, which claimed increased 
compensation based on unemployability.

II.  Laws and Regulations

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  All veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in the 
paragraph (a) of section 4.16.  38 C.F.R. § 4.16(b).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris, 12 Vet. at 420.  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  For example, the date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of such a claim.  38 
C.F.R. § 3.157(b).

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris, 12 Vet. App. at 420-421.

In this case, the RO has determined that a VA Form 21-8940 
submitted by the veteran and received on January 18, 2001, 
constituted a claim for TDIU benefits.  The question arises 
whether the record shows that, prior to that date, 
unemployability was factually ascertainable and, thus a claim 
for a TDIU had to be considered.  38 C.F.R. § 3.1(a), 
3.157(b); Norris, 12 Vet. App. at 420-421.

III.  Analysis

The Board notes initially that service connection is in 
effect for PTSD and is rated 50 percent disabling effective 
August 25, 1997, and 70 percent disabling effective January 
18, 2001.  Service connection is not in effect for any other 
disabilities.

The veteran initially filed a claim contending 
unemployability due to his service-connected PTSD in December 
1998.  A February 1999 rating decision denied entitlement to 
a TDIU.  The RO determined that entitlement was not 
established pursuant to 38 C.F.R. § 4.16(a), and extra-
schedular consideration was not in order.  The veteran did 
not appeal this decision.  

The veteran filed a VA Form 21-8940 in January 2001 for an 
increased disability rating due to unemployability.  Although 
initially denied in December 2001 and January 2003 rating 
decisions, in an April 2003 rating decision, a TDIU was 
granted.  The RO's basis for allowing this benefit, was that 
in this same rating decision, the RO increased the veteran's 
disability rating assigned to PTSD to 70 percent, therefore, 
under 38 C.F.R. § 4.16(a), a TDIU was warranted.  The RO 
assigned an effective date for a TDIU of January 18, 2001, 
the date the veteran filed the VA Form 21-8940.  The veteran 
contends that he is entitled to an earlier effective date.

The Board notes that upon submission of his claim for 
individual unemployability due to PTSD in December 1998, the 
veteran did not meet the criteria under 38 C.F.R. § 4.16(a), 
as his PTSD was only rated 50 percent disabling, and the RO 
found that there was no evidence to support extra-schedular 
consideration.  In fact, there was no evidence on record that 
the veteran's unemployability was due to his service-
connected PTSD.  As such, the veteran's claim was denied in a 
February 1999 rating decision.  Upon filing a claim for an 
increased disability rating for PTSD in March 1999, the 
veteran underwent a VA examination in May 1999.  The examiner 
noted diagnoses of PTSD and personality disorder, and that 
the veteran demonstrated impaired occupational functioning.  
The examiner also stated that the veteran was seemingly 
unemployable due to his mood disturbance, difficulty 
tolerating others, and lack of responsibility.

Although the veteran did not file a formal claim for an 
increased disability rating due to unemployability until 
January 18, 2001, the Board accepts the VA examination from 
May 5, 1999, as an informal claim of entitlement to 
individual unemployability due to his service-connected PTSD.  
38 C.F.R. § 3.157(b) and (b)(1).  At this juncture, as 
service connection for PTSD had been established and the VA 
examination report addressed the veteran's unemployability as 
it pertained to his PTSD, the RO should have considered 
entitlement to a TDIU.  The examiner specifically stated that 
the veteran was seemingly unemployable due to his 'mood 
disorder,' and while the Board finds that the term 'mood 
disturbance' is ambiguous, resolving all reasonable doubt in 
the veteran's favor, finds that this term could encompass the 
veteran's diagnosed PTSD.  As such, in accepting the May 5, 
1999 examination report and the examiner's opinion as an 
informal claim, the Board finds that, as of this date, the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected PTSD.  
Consequently, as of May 5, 1999, extra-schedular 
consideration was in order under 38 C.F.R. § 4.16(b).  The 
Board finds that this evidence demonstrates that the veteran 
was demonstrably unable to obtain or retain employment, as of 
May 5, 1999.  Therefore, the Board finds it was first 
factually ascertainable that a TDIU was merited on May 5, 
1999, the date of the VA examination.  

The Board finds that there is no evidence to support an 
effective date prior to May 5, 1999, for a TDIU.  Although, 
as early as December 1998, the veteran claimed entitlement to 
individual unemployability due to PTSD, there was no medical 
evidence to support such a finding.  As such, the RO denied 
entitlement to a TDIU in a February 1999 rating decision.  
There is no evidence to support a finding that the veteran's 
disability impeded him from employment prior to May 5, 1999.

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the medical evidence of record supports 
a finding that as of May 5, 1999, it was factually 
ascertainable that the veteran's PTSD was totally disabling.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the 
Board finds that the record establishes that the effective 
date for entitlement for a TDIU is May 5, 1999.  


ORDER

Entitlement to an effective date of May 5, 1999, for a TDIU 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


